Citation Nr: 1702879	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to September 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part denied a TDIU rating.  In October 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  At the hearing, the Veteran requested, and was granted, a 30-day abeyance period for submission of additional evidence; he waived Agency of Original Jurisdiction (AOJ) review of such evidence at the hearing.  Additional evidence was received in October 2016.


FINDING OF FACT

The Veteran's service-connected disabilities of diabetic nephropathy (rated 60 percent), posttraumatic stress disorder (PTSD) (50 percent), bilateral cataracts (30 percent), tinnitus (10 percent), peripheral neuropathy of the upper and lower extremities (rated 10 percent, each), diabetes mellitus (10 percent), malaria (0 percent), syphilis (0 percent), and bilateral hearing loss (0 percent) are reasonably shown to be of such nature and severity as to prevent him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

 A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran's service-connected disabilities include diabetic nephropathy, rated 60 percent; PTSD, rated 50 percent; bilateral cataracts, rated 30 percent; tinnitus, rated 10 percent; diabetic peripheral neuropathy of the upper and lower extremities,  rated 10 percent, each; malaria, rated 0 percent; syphilis, rated 0 percent; and bilateral hearing loss, rated 0 percent.  The combined schedular rating is 90 percent; therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) is met.  

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  Also, it is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
Upon consideration of all relevant evidence, the Board finds that the Veteran is unemployable due service-connected disabilities, and that a TDIU rating is warranted.  

On March 2009 VA audiological examination, tinnitus and bilateral hearing loss were diagnosed.  The examiner noted the Veteran experienced difficulty understanding the spoken voice unless he was looking at the speaker.

On March 2009 VA psychiatric examination, PTSD was diagnosed.  The examiner opined that if it were not for obtaining SSA disability benefits for nonservice-connected musculoskeletal disabilities, the Veteran would "as likely as not have moderate difficulty maintaining employment based on his current mental health symptomatology.  His chronic difficulties with irritability, discomfort in crowds, motivation, concentration, energy, sleep, and depression would as likely as not lead to moderate difficulty with productivity, reliability, efficiency, and work performance."  He reported he last worked in 2004.  She noted that he missed one to two days of work due to mental health symptoms when he worked in the past, and opined the pattern would as likely as not continue if he attempted to return to work.  

On June 2009 VA diabetes examination, diabetes mellitus and peripheral neuropathy were diagnosed.  In a November 2009 opinion, another VA provider who reviewed the claims file opined that the Veteran's service-connected cataracts, diabetes mellitus, and syphilis "do not impact his ability to do physical or sedentary work."  The examiner noted he could not render an opinion regarding the impact of the peripheral neuropathy because that examination report did not include enough specific information about the severity of the disabilities. 

In his March 2010 notice of disagreement, the Veteran reported he had difficulty maintaining balance and fell at times.  

In his March 2011 substantive appeal, the Veteran asserted he was unable to work.  He reported he was unable to stand for long periods of time or walk great distance, had short-term memory loss, and very painful headaches.  He also reported pain in his eyes, which he felt was related to his service-connected cataracts.  
On September 2011 eye exam, a postoperative ocular syphilis, right eye cataract, bilateral vitreous floaters, and bilateral choroidopathy were diagnosed.  The examiner opined the Veteran's eye condition did not impact his ability to work, noting his vitreous floaters were more of a nuisance.

On September 2013 VA examination, diabetic peripheral neuropathy was diagnosed.  The examiner indicated the Veteran had mild incomplete paralysis in each extremity and opined it did not impact his ability to work.

On September 2015 VA examination, diabetes mellitus was diagnosed.  The examiner noted the Veteran did not require regulation of activities for medical management of his diabetes mellitus.  He noted diabetic nephropathy was a new complication of the progression of diabetes, but that there were no symptoms.  He opined the diabetes mellitus did not impact the Veteran's ability to work, explaining it did not interfere with his ability to function.  

On September 2015 sensory-motor examination, bilateral upper and lower extremity diabetic peripheral neuropathy was diagnosed.  The Veteran reported he experienced shooting pains in his arms and legs as well as tingling and numbness.  The examiner indicated he had moderate incomplete paralysis of the upper and lower extremities.  The examiner opined the peripheral neuropathy impacted the Veteran's ability to work because he could not stand for five minutes or walk more than 100 yards.  He indicated that the Veteran could not lift more than 10 pounds, but that lifting ability was, in part, compromised by a nonservice-connected back disability.

On September 2015 VA nephrology examination, diabetic nephropathy was diagnosed.  The examiner opined it did not impact the Veteran's ability to work.

On September 2015 VA psychiatric examination, PTSD was diagnosed.  The examiner opined the Veteran's level of occupational and social impairment due to the PTSD was best summarized as occupational and social impairment with reduced reliability and productivity.  His symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss, and suicidal ideation.  The examiner noted he reported he is easily angered, which could adversely affect his relationship with coworkers and supervisors.  Sleep difficulties made him more vulnerable to irritability, concentration problems, and daytime fatigue.  The examiner also noted discussing his PTSD symptoms made him visibly upset and that being identified as a veteran in the work place could make him vulnerable. 

On September 2015 VA eye examination, a postoperative right eye cataract, nuclear sclerosis left eye cataract, a bilateral unspecified retinal defect, and bilateral unspecified chorioretinal retinal scar were diagnosed.  The examiner opined the eye conditions would not impact the Veteran's ability to work if he received new glasses.

At the October 2016 Board hearing, the Veteran testified he last worked in 2004 as a window screener, a job that required physical exertion.  Earlier, he worked in shipping and receiving.  He reported he dropped out of the 9th grade, but had a GED.  He testified he experienced depression, short-term memory loss, and suicidal ideation.  

In an October 2016 letter, the Veteran's treating VA psychiatrist opined he is "considered to be unemployable due to a combination of his medical and mental health problems."  

Upon consideration of the totality of the lay and medical evidence discussed above, it is the Board's judgment that the Veteran's service-connected disabilities, by their nature and severity, are productive of such impairment that it is reasonable to conclude he is essentially rendered unemployable.

Given the Veteran's significant disabilities (most notably PTSD and peripheral neuropathy of the upper and lower extremities) and the restricted occupational opportunities facing him due to his limited educational background, skills, and experience, the Board finds it reasonable to conclude that his service-connected disabilities preclude an regular substantially gainful employment.  The September 2015 neuropathy examiner opined the service-connected neuropathy of the upper and lower extremities would impact his ability to work because it prevents him from standing more than five minutes, walking more than 100 yards, and contributes to impairment lifting heavy objects.  Such limitations would preclude any employment that requires any significant physical activity.   Significantly, while the Veteran's treating psychiatrist did not distinguish between service-connected and nonservice-connected physical disabilities in the October 2016 letter, a service-connected psychiatric disability rated 50 percent itself reflects there is occupational impairment.  The March 2009 PTSD examiner opined his PTSD alone would cause him to miss work regularly and impact his productivity, reliability, efficiency, and work performance.  And the September 2015 PTSD examiner opined the PTSD could adversely affect his relationships with coworkers and that the associated sleep difficulties would make him vulnerable to irritability, concentration problems, and daytime fatigue.  His symptoms also included mild memory loss.  Such limitations would preclude him from most sedentary employment opportunities, which would be further limited by his educational background and lack of relevant experience.  The Board recognizes other examiners opined his other service-connected disabilities did not impact his ability to work and that some symptoms associated with his service-connected disabilities overlap with nonservice-connected disabilities.  Notably, however, those examiners did not explain how the other disabilities did not impact his ability to work despite warranting disability ratings that, as noted, reflect compensable occupational impairment.  As required under the law, the Board resolves any remaining reasonable doubt regarding degree of disability/impairment in the Veteran's favor and finds a TDIU rating is warranted. 


ORDER

The appeal seeking a TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


